DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/129,727, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The instant Application claims priority to 37 provisional applications with various filing dates. The Examiner is unable to determine which claim limitations are supported in which provisional application. For example, it appears the earliest filed application, Application No. 62/129,727, fails to provide support for at least directing the abandoned mobile item container having an item designated for return to a particular department such that the item can then be presented for sale, among others. The Examiner is unable to establish any other priority date. Therefore, the Examiner contends that the effective filing date of the instant application is the filing date of the instant application, 05/09/2019.

Applicant is requested to provide information regarding priority information regarding specific provisional applications and corresponding limitations, if Applicant wishes to perfect priority to an earlier date.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2019 is being considered by the examiner.
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). The information disclosure statements (IDS) filed in this case fail to comply with 37 CFR 1.56 (b) which states that information is material to patentability which is NOT CUMULATIVE to information... being made of record in the application. The examiner believes that the significant number of references submitted for consideration is largely cumulative and, therefore, based upon the large number of references cited, the initialed references have been considered in a cumulative manner. Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. There is no requirement that applicants explain the materiality of English language references, however the cloaking of a clearly relevant reference in a long list of references may not comply with applicants' duty to disclose; see Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, aff'd 479 F. 2d. 1338.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “particular mobile item” on the 12th line of the claim should be amended to read “particular mobile item container”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Re claims 1 and 9, while the specification describes how to “identify that a particular mobile item container within the retail shopping center has been abandoned by a customer” the specification fails to describe how to identify “a customer who left the retail shopping facility without purchasing any items in the mobile item container”. For example, paragraphs 141-142 and 154-163 of the specification as filed describes determining candidate abandoned mobile item containers as a function of the determining the mobile item container is both stationary and unattended for at least a predetermined 
Dependent claims 2-8 and 10-16 are rejected under the same rationale by virtue of dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0146543 A1 is directed towards a robot for retrieving abandoned shopping carts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838.  The examiner can normally be reached on M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3666